COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  SECURITY SERVICE FEDERAL                       §               No. 08-19-00154-CV
  CREDIT UNION,
                                                 §                 Appeal from the
                       Appellant,
                                                 §                168th District Court
  v.
                                                 §             of El Paso County, Texas
  MICHELLE RODRIGUEZ,
                                                 §              (TC# 2018DCV3979)
                       Appellee.
                                             §
                                           ORDER


       Pending before the Court is Appellant’s motion to supplement the clerk’s record with

pages 23 and 24 of Mr. Garcia’s deposition. The motion is GRANTED. Therefore, the Court

ORDERS the District Clerk to prepare, certify, and file in this Court a supplemental clerk’s record

containing pages 23 and 24 of Mr. Garcia’s deposition. The supplemental clerk’s record is due to

be filed no later than November 2, 2019.

        IT IS SO ORDERED this 23rd day of October, 2019.


                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.